308 N.Y. 882 (1955)
Harry Gilbert, Appellant,
v.
William J. Van Kleeck, as Administrator of The Estate of Samuel J. Van Kleeck, Deceased, and as Administrator with the Will Annexed of John D. Van Kleeck, Deceased, et al., Defendants, and Crosby-Mertz, Inc., Intervenor-Respondent.
Court of Appeals of the State of New York.
Submitted March 7, 1955.
Decided March 11, 1955
Samuel W. Eager, Jr., for motion.
John E. Eagn opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, unless within ten days appellant serves and files an undertaking on appeal and within twenty days serves and files the record on appeal and pays $10 costs, in which events motion denied and case set down for argument during the April, 1955, session of the Court of Appeals.